Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder on 05/07/21.

The application has been amended as follows: 
Claim 1, line 11, “at least 98%” has been changed to ---about 98%---

2) Claim 12, line 1, after comprises, insert ---super paramagnetic iron oxide nanoparticles,---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record by Chaumonnot and Huang et al. do not teach the claimed composition comprising a hierarchical aluminosilicate wherein the curcumin is adsorbed in an amorphous form. None of the cited art discloses the superior capacity to adsorb amorphous antioxidant, curcumin on the hierarchical aluminosilicate carriers of the claimed parameters with high surface area, pore volume and silica to alumina ratio. The claimed invention is therefore distinguished from prior art of record.
Claims 1-4, 10-12 and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612